Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-12-00864-CV

                                   Armando BENAVIDES,
                                         Appellant

                                              v.

            Anselmo BENAVIDES, Antonio Benavides, and A.T. Trucking, LLP,
                                   Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 06-03-44411
                       Honorable Richard C. Terrell, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. Costs of
the appeal are taxed against the parties who have incurred them.

       SIGNED January 22, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice